DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Status of the Claims
Amendment filed 5 March 2021 is acknowledged.  Claims 23 and 24 have been cancelled.  Claims 1-3, 5-13, 15, 21, and 22 have been amended.  Claims 25 and 26 have been added.  Claims 1-16, 21, 22, 25, and 26 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US Patent Application Publication 2014/0070307, hereinafter Ando ‘307) of record.
With respect to claim 1, Ando ‘307 teaches (FIGs. 1 and 2B) a semiconductor device as claimed, comprising:
a semiconductor substrate (101 and 102) having a channel region (102) ([0019]);
a gate dielectric layer (104) over the channel region of the semiconductor substrate (the gate dielectric layer 104 is over sidewalls of the fins 102 comprising the channel region) ([0020]);
a first work function metal layer (the extreme lowermost portion of 107 below the later-claimed bottom portion; see annotated FIG. 2B below) over the gate dielectric layer (104) ([0022, 0025]);
a second work function metal layer (107) in contact with the first work function metal layer (lowermost portion of 107 below bottom portion; see annotated FIG. 2B below), wherein the second work function metal layer has a bottom portion (see annotated FIG. 2B below), an upper portion (see annotated FIG. 2B below), and a work function material (Al), the bottom portion is between the gate dielectric layer and the upper portion, the bottom portion has a first concentration (see annotated FIG. 2B below) of the work function material, the upper portion has a second concentration (see annotated FIG. 2B below) of the work function material, and the first concentration is at least twice the second concentration, and wherein the first work function metal layer has a non-zero concentration of the work function material ([0022, 0025]); and


    PNG
    media_image1.png
    572
    624
    media_image1.png
    Greyscale


With respect to claim 2, Ando ‘307 teaches wherein the bottom portion of the second work function metal layer has a lower effective work function value (at the first concentration) than the upper portion of the second work function metal layer (at the second concentration) (the higher the Al concentration, the lower the effective work function value) ([0022, 0025]).
With respect to claim 3, Ando ‘307 teaches wherein the upper portion (see annotated FIG. 2B below which also satisfies the limitations of claim 1) of the second 

    PNG
    media_image2.png
    777
    848
    media_image2.png
    Greyscale

With respect to claim 4, Ando ‘307 teaches wherein the work function material has a vacuum work function value smaller than about 4.4 eV (TiAl has a vacuum work function value smaller than about 4.4 eV) ([0022, 0025]).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the work function material of Ando ‘307 would inherently have the property of a vacuum work function value smaller than about 4.4 eV because the work function material is made of TiAl, which is the same as the TiAl work function material as disclosed (paragraph [0035] of Applicant’s specification).  See MPEP 2112.01 I.
Further, Tsai et al. (US Patent 10,043,811) cited as evidence and not relied upon for the rejection demonstrates that TiAl has a work function less than 4.4 eV (col. 5, ln. 7-11).
With respect to claim 6, Ando ‘307 teaches wherein the second work function metal layer has a work function material gradient (the descending portion of FIG. 2B) gradually reducing from the bottom portion toward the upper portion ([0022, 0025]).
With respect to claim 7, Ando ‘307 teaches wherein the second work function metal layer has an effective work function value increasing from the bottom portion toward the upper portion (the ascending portion of FIG. 2B) ([0022, 0025]).
With respect to claim 8, Ando ‘307 teaches wherein the second work function metal layer has a middle portion (see annotated FIG. 2B below which also satisfies the limitations of claim 1) between the upper portion and the bottom portion, and the middle 

    PNG
    media_image3.png
    777
    848
    media_image3.png
    Greyscale

With respect to claim 9, Ando ‘307 teaches wherein the second work function metal layer has a middle portion (see annotated FIG. 2B above) between the upper portion and the bottom portion, and the middle portion of the second work function metal layer has a lower effective work function value than the upper portion of the second 
With respect to claim 10, Ando ‘307 teaches wherein the second work function metal layer has a middle portion (see annotated FIG. 2B above) between the upper portion and the bottom portion, and the middle portion has a third concentration of the work function material lower than the first concentration ([0022, 0025]).
With respect to claim 11, Ando ‘307 teaches wherein the second work function metal layer has a middle portion (see annotated FIG. 2B above) between the upper portion and the bottom portion, and the middle portion has a higher effective work function value than the bottom portion of the second work function metal layer (the higher the Al concentration, the lower the effective work function value) ([0022, 0025]).

With respect to claim 12, Ando ‘307 teaches (FIGs. 1 and 2B) a semiconductor device as claimed, comprising:
a semiconductor substrate (101 and 102) having a channel region (102) ([0019]);
a gate dielectric layer (104) over the channel region of the semiconductor substrate (the gate dielectric layer 104 is over sidewalls of the fins 102 comprising the channel region) ([0020]);
an aluminum-containing work function metal layer (107 and 108) over the gate dielectric layer, wherein the aluminum-containing work function metal layer comprises a first work function material (Al) ([0022]); and
a gate electrode (109) over and in contact with the aluminum-containing work function metal layer (107 and 108), the gate electrode comprising tungsten ([0038]), 

With respect to claim 13, Ando ‘307 teaches wherein said at least a portion of the aluminum-containing work function metal layer has an effective work function value increasing in the direction (the higher the Al concentration, the lower the effective work function value) ([0025]).
With respect to claim 14, Ando ‘307 teaches wherein the first work function material has a vacuum work function value smaller than about 4.4 eV (TiAl has a vacuum work function value smaller than about 4.4 eV) ([0022, 0025]).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the work function material of Ando ‘307 would inherently have the property of a vacuum work function value smaller than about 4.4 eV because the work 
Further, Tsai et al. (US Patent 10,043,811) cited as evidence and not relied upon for the rejection demonstrates that TiAl has a work function less than 4.4 eV (col. 5, ln. 7-11).
With respect to claim 15, Ando ‘307 teaches further comprising a metal layer (106) between the aluminum-containing work function metal layer and the gate dielectric layer ([0022]).
With respect to claim 16, Ando ‘307 teaches wherein the metal layer has a second work function material (106), and the second work function material is a p-type work function material having a vacuum work function value greater than about 4.4 eV (TiN and TaN are p-type work function materials and have vacuum work function values greater than about 4.4 eV) ([0022]).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01 I.  In this case, the work function material of Ando ‘307 would inherently have the property of a vacuum work function value greater than about .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando ‘307 as applied to claim 1 above, and further in view of Lee et al. (US Patent Application Publication 2015/0028430, hereinafter Lee ‘430) of record.
With respect to claim 5, Ando ‘307 teaches the device as described in claim 1 above, including the additional limitations wherein the semiconductor substrate has a plurality of fins (102) ([0019]).
Thus, Ando ‘307 is shown to teach all the features of the claim with the exception of wherein the semiconductor substrate further has an isolation structure between the fins, and the second work function metal layer conformingly covers the plurality of fins and the isolation structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor substrate of Ando ‘307 further having an isolation structure between the fins, and the second work function metal layer conformingly covers the plurality of fins and the isolation structure as taught by Lee ‘430 to control the work function and resistance of the gate electrode and improve the driving characteristics.

Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ando ‘307 in view of Choi et al. (US Patent 9,012,319, hereinafter Choi ‘319) of record.
With respect to claim 21, Ando ‘307 teaches (FIGs. 1 and 2B) a semiconductor device as claimed, comprising:
a semiconductor substrate (101 and 102) having a fin (102) ([0019]);
source and drain regions in the fin (source and drain regions not shown, but described in [0019]); and
a gate stack (104, 106, 107, and 109) over the fin and between the source and drain regions (the gate stack is over sidewalls of the fins 102, and must be formed between the source and drain regions to regulate a channel in said fin between said source and drain regions) ([0020, 0022, 0028]), wherein the gate stack comprises:

a metal layer (106) over the gate dielectric layer, wherein the metal layer comprises a p-type work function material (TiN and TaN are p-type work function materials) ([0022]);
a work function metal layer (107 and 108) over the metal layer, the work function metal layer having a bottom portion (see annotated FIG. 2B below) and an upper portion (see annotated FIG. 2B below) over the bottom portion, and wherein the bottom portion of the work function metal layer has a concentration higher than a concentration of the upper portion of the work function metal layer ([0022, 0025]); and
a gate electrode (109) over the work function metal layer ([0028]).

    PNG
    media_image4.png
    572
    624
    media_image4.png
    Greyscale

	Thus, Ando ‘307 is shown to teach all the features of the claim with the exception of:
	wherein the work function metal layer has a formula as MSiy, wherein M is Hf, Ti, Ta, Zr, W, or La, and y is greater than 0; and
	wherein the concentration is a silicon concentration.
However, Choi ‘319 teaches WSi, TiSi, and HfSi as art-recognized n-type work function materials (col. 12, ln. 8-18).  Further, it has been held to be within the general In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  When applying the above teachings of Choi ‘319 to the work function metal layer of Ando ‘307, the aluminum concentration of Ando ‘307 would be replaced by the silicon concentration of Choi ‘319.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the work function metal layer of Ando ‘307 having a formula as MSiy, wherein M is Hf, Ti, Ta, Zr, W, or La, and y is greater than 0; and wherein the concentration is a silicon concentration as taught by Choi ‘319 as art-recognized n-type work function materials.

With respect to claim 22, Ando ‘307 teaches wherein the bottom portion (see annotated FIG. 2B above) of the work function metal layer is thinner than the upper portion of the work function metal layer ([0025]).
With respect to claim 25, Ando ‘307 teaches wherein the gate electrode (109) comprises tungsten and is in contact with the work function metal layer (107 and 108) ([0038]).
With respect to claim 26, Ando ‘307 teaches wherein a junction is shown between the bottom portion and the upper portion (inherent where the bottom portion and the upper portion meet) ([0022, 0025]).

Response to Arguments
Applicant's arguments filed 5 March 2021 have been fully considered but they are not persuasive.
Applicant argues (remarks, pp. 7-8) that Ando ‘307 fails to teach or suggest the newly presented limitation of claim 1, “wherein the first work function metal layer has a non-zero concentration of the work function material.”  Applicant identifies that first (106) and third (108) layers have zero aluminum concentration.  Examiner respectfully disagrees.
Examiner does not cite the first (106) and third (108) layers as the first work function metal layer.  Instead, Examiner cites the extreme lowermost portion of second layer (107) below the bottom portion as the first work function metal layer as set forth in the above rejection.
Applicant argues (remarks, pp. 9-10) that Ando ‘307 fails to teach or suggest the newly presented limitation of claim 12, “a gate electrode over and in contact with the aluminum-containing work function metal layer.”  Applicant identifies that third layer (108) separates the gate electrode (109) form the aluminum-containing work function metal layer (107).  Examiner respectfully disagrees.
The aluminum-containing work function metal layer as cited in the above rejection comprises both the second (107) and the third (108) layers.  Accordingly, the gate electrode (109) is over and contacts the aluminum-containing work function metal layer (107 and 108).
Applicant argues (remarks, p. 11) that neither Ando ‘307 nor Choi ‘319 teach or suggest the newly presented limitation of claim 21, “wherein the work function metal y, wherein M is Hf, Ti, Ta, Zr, W, or La, and y is greater than 0, and wherein the bottom portion of the work function metal layer has a silicon concentration higher than a silicon concentration the upper portion of the work function metal layer.”  Applicant maintains that Choi ‘319 is silent to the silicon concentration of the work function materials.  Examiner respectfully disagrees.
Choi ‘319 is not cited to address the work function metal concentration.  Ando ‘307 teaches the claimed work function metal concentration as set forth in the above rejection.  One of ordinary skill in the art could apply the silicon of Choi ‘319 to the work function metal concentration of Ando ‘307 with a reasonable expectation of success.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893       

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893